Name: Commission Regulation (EEC) No 2840/88 of 15 September 1988 amending Regulation (EEC) No 1852/88 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 258/ 119 . 9 . 88 Official Journal of the European Communities I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 2840/88 of 15 September 1988 amending Regulation (EEC) No 1852/88 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/ 85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 1889/87 (2), and in particular Articles 9 (2) and 6a (2) thereof, Having regard to Council Regulation (EEC) No 1678 / 85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regu ­ lation (EEC) No 2792/88 (4), Whereas the monetary compensatory amounts intro ­ duced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 1852/88 (s), as last amended by Regulation (EEC) No 2786/88 ('); Whereas Commission Regulation (EEC) No 3153/85 (7), as last amended by Regulation (EEC) No 3770/87 (8), lays down the rules for calculating monetary compen ­ satory amounts ; whereas the spot market rates recorded pursuant to Regulation (EEC) No 3153/85 in the period 7 to 13 September 1988 for the Portuguese escudo lead, pursuant to the second indent of Article 5 (3) (a) of Regulation (EEC) No 1677/85 , to an adjustment of the monetary compensatory amounts applicable for Portugal in the sugar sector ; whereas, pursuant to Article 8 of Regulation (EEC) No 3153/85 , the monetary compensatory amounts should be updated for Portugal in the other sectors . Whereas the spot market rates recorded pursuant to Regulation (EEC) No 3153 / 85 in the period from 7 to 13 September 1988 for the Spanish peseta require in theory, pursuant to Article 9 (2) of Regulation (EEC) No 1677/85 , the monetary compensatory amounts applicable for Spain to be altered ; whereas , however, the monetary gap for all sectors due to the variation in the peseta over that period is within the neutral margin laid down for the fixation of the monetary compensatory amounts ; whereas , however, the conversion rates for the peseta laid down pursuant to Article 10 of Regulation (EEC) No 1677/ 85 should be updated, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1852/88 is hereby amended as follows : 1 . The column 'Portugal' in Parts 7 , 8 and 10 of Annex I is hereby replaced by that given in Annex I to this Regulation . 2 . Annexes II and III are replaced by Annexes II and III to this Regulation . Article 2 This Regulation shall enter into force on 19 September 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 September 1988 . For the Commission Frans ANDRIESSEN Vice-President ') OJ No L 164, 24 . 6 . 1985 , p . 6 . J) OJ No L 182 , 3 . 7 . 1987 , p . 1 . J) OJ No L 164, 24 . 6 . 1985 , p . 11 . *) OJ No L 250, 9 . 9 . 1988 , p . 12 . s) OJ No L 167, 1 . 7 . 1988 , p . 1 . ') OJ No L 252 , 12 . 9 . 1988 , p . 1 . ') OJ No L 310, 21 . 11 . 1985 , p . 4 . ¢) OJ No L 355 , 17 . 12 . 1987, p . 16 . No L 258 /2 19 . 9 . 88Official Journal of the European Communities ANNEX I PART 7 SECTOR SUGAR Monetary compensatory amounts Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal DM F1 £ Bfrs/Lfrs Dkr Lt FF Dr £ Irl Pta Esc o 0 o C)  100 kg  80,97 80,97 80,97 80,97 80,97 80,97 80,97 80,97 104,12 104,12 104,12 1701 11 10 1701 11 90 1701 12 10 1701 12 90 1701 91 00 1701 99 10 1701 99 90 1702 30 10 1702 40 10 1702 60 10 1702 60 90 O  100 kg of dry matter  108,44 108,44 108,44  % sucrose content and 100 kg net  17-5 17-5 17-5 17-5 17-5 17-5 17-5 17-5 17-6 17-7 17-7 17-7 17-7 17-7 17-10 17-10 17-10 17-7 17-11 17-11 17-11 17-12 17-10 17-10 17-8 21-5 21-6 21-6 21-6 7334 7335 7334 7335 7334 7335 7334 7335 7337 7340 7340 7340 7340 7340 7345 7346 7347 7340 7349 7350 7351 7353 7345 7346 7347 7419 7423 7424 7425 (') O C) 1,041 1,041 1,041  100 kg of dry matter  108,441702 90 30 1702 90 60 - % sucrose content and 100 kg net  y y 3 3 y 3 3 3 1,041 1,041 1,041 1,041 1,041 1,041 1,041 1702 90 71 1702 90 90  100 kg of dry matter  108,442106 90 30 2106 90 59 - °/o sucrose content and 100 kg net  O o o 1,041 1,041 1,041 19 . 9 . 88 Official Journal of the European Communities No L 258 /3 (') Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89, 10 . 4 . 1968 , p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regu ­ lation (EEC) No 837/68 (OJ No L 151 , 30 . 6 . 1968 , p. 42). (2) For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the amount indicated multiplied by the sucrose content expressed as a percentage. (J) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 in the case of exports . No L 258 /4 Official Journal of the European Communities 19 . 9 . 88 PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts CN-code Table Additionalcode \ Positive Negative Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ \ \ I  100 kg  0403 10 51 \ l  0403 10 53 \ l   0403 10 59 l  0403 10 91 l  0403 10 93  0403 10 99 \ \  0403 90 71 l  0403 90 73 \ l  0403 90 79 I l  0403 90 91 \ \ I l '  0403 90 93 \ \  0403 90 99 \ \ \  1517 10 10 \ \ \  1517 90 10 \ \ l  1704 10 11 I l \  1704 10 19 \ \ l I  1704 10 91 \ I I \  1704 10 99 I \ \  1704 90 51 17-1 \ l 1704 90 55 17-4 I \ 1704 90 61 17-4 * \ 1704 90 65 17-4 * \Il 1704 90 71 17-4 * Il 1704 90 75 17-1 * \ 1704 90 81 17-2 ||II I 17-2 7632 Il  1704 90 99 17-3 # IIl I 17-3 7632 IIl  1806 20 10 18-1*IIl 1806 20 30 18-1 l 1806 20 50 18-1 I I 1806 20 70 18-1 * IIIl 1806 20 90 18-2 «  1806 31 00 18-1 * 1806 32 10 18-4 * II\ 1806 32 90 18-4 * lIl 1806 90 11 18-4 l ' \Il 1806 90 19 18-1 * \ l 1806 90 31 18-1 * Il 19 . 9 . 88 Official Journal of the European Communities No L 258 /5 Positive Negative Germany Spain Denmark Italy France Greece Ire and Portugal CN-code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  1 00 kg  1806 90 39 1806 90 50 1806 90 60 1806 90 70 1806 90 90 1901 10 00 1901 90 90 1902 11 00 1902 19 10 1902 19 90 1902 40 10 1903 00 00 1905 30 11 1905 30 19 1905 30 30 1905 30 51 1905 30 59 1905 30 91 1905 30 99 1905 40 00 1905 90 40 1905 90 50 1905 90 60 1905 90 90 2101 10 99 2101 20 90 2105 00 10 2105 00 91 2105 00 99 2106 10 90 2106 90 99 2905 44 11 18-3 18-3 18-3 18-4 18-4 18-2 19-4 19-2 19-1 19-1 19-1 19-1 19-1 19-1 19-1 19-3 19-3 19-3 19-1 19-1 19-1 19-1 21-2 21-2 21-3 21-3 21-4 21-4 21-2 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 «  7632 * * * * * * 7633 7634 * * 9fr * * 6585 7585 6586 7586 * 7001 7002 7003 7004 7635 7636 7637 7642 No L 258 /6 Official Journal of the European Communities 19 . 9 . 88 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ \  100 kg  2905 44 19 \ IIl  2905 44 91 II  2905 44 99 li  3505 10 10 \ IIl  3505 10 90 \ l  3823 60 11 II\  3823 60 19 '  3823 60 91 Il||I l  3823 60 99 II||IlI   II 7001   II 7002 Il\   II 7003 III   || 7004 Il   7005 Il   7006 Il   I 7007 Il   7008   I 7009 II   7010 l   \ 7011 \   7012 \   \ 7013 l   7015 l   7016 l   7017 \   7020 \   7021 l   7022  '  7023   7024 \   7025   7026   7027   7028 l   7029   7030   I 7031   7032   7033   7035   7036   7037   7040   7041   7042  19 . 9 . 88 Official Journal of the European Communities No L 258 /7 Positive Negative CN-code Table Germany Nether ­ lands Spain United Kingdom PortugalBelgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM F1 Pta £ Esc 100 kg  Additional code Notes 7043 7044 Il 7045 II 7046 7047 7048 7049 7050 7051 Il 7052 II 7053 7055 7056 7057 7060 II 7061 II 7062 7063 \ 7064 7065 \ 7066 \ 7067 l 7068 l 7069 \ 7070 l 7071 l 7072 7073 \ 7075 \ 7076 l 7077 7080 7081 I 7082 7083 7084 7085 7086 l 7087 l 7088 l 7090 \ 7091 7092 \ 7095 7096 No L 258/8 Official Journal of the European Communities 19 . 9 . 88 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta - » United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I ||I  100 kg   7100 0 l   \\ 7101 o l   7102 o \   7103 o   7104 o   II 7105 o \   7106 (') \   || 7107 0 ¢   7108 0) \   7109 C)   \ 7110 C) \   I 7111 C) I   II 7112 n \   II 7113 C) \   || 7115 o \   II 7116 C) \   l 7117 C)   I 7120 o   7121 o I   \ 7122 C)   I 7123 C)   \ 7124 C)   I 7125 C)    \ 7126 o   I 7127 o   l 7128 C)   7129 C)   \ 7130 n   I 7131 C)   7132 o   7133 0)   7135. o   7136 o -   7137 C)   7140 C)   7141 C)   7142 C)   7143 C)   l 7144 n   7145 o   7146 o   7147   7148 C)   7149 / i\   7150 C)  19 . 9 . 88 Official Journal of the European Communities No L 258/9 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I I  100 kg   7151 o l   7152 C) l  \ 7153 \  7155 o l  7156 o \  I 7157 C)  l 7160 C)  Il 7161 C) \  7162 o I  II 7163 C) I  7164 0  7165 C) \  7166 0) I   I 7167 o   I 7168 0) I  l 7169 o   7170 o   l 7171 (') I   I 7172 C) y . '   7173 C)   7175 C)   7176 C)   7177 o   7180 O   7181 C)   7182 O   l 7183 O   7185 C)   7186 C)   7187 C)   7188 C)  -I 7190 C)   7191 C)   7192   7195 C)   7196 C)   7200 n   7201 C)   7202 (')   7203 C)   7204 o   I 7205 (')   7206 C)   7207 (')   7208 (') '  No L 258 / 10 Official Journal of the European Communities 19 . 9 . 88 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I ||||I  100 kg   li 7209 C) \   II 7210 O I   Il 7211 o   Il 7212 o \   II 7213 o I   7215   || 7216 o   7217 o I   I 7220 o I   I 7221 o I   l 7260 C) I   7261 o   \ 7262 C)   \ 7263 0)   l 7264 C) I   I 7265 o I   \ 7266 o   \ 7267 o   I 7268 o   7269 O   7270 o   7271   7272 o   7273 o   7275 O   7276 o   7280 0)   7300 O   7301 C)   7302 C)   7303 C)   7304   7305 C)   7306 o  '   7307 C)   7308 (l )   7309 C1)   7310 C) &gt;   7311 n   7312 C)   7313 C)   7315 (')   I 7316 C)   7317 o   7320 (x)  19 . 9 . 88 Official Journal of the European Communities No L 258 / 11 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \  100 kg   7321 oII   7360 (')  7361 C)  7362 o \ _  7363 OIl ....  \ 7364 0)  \ 7365 O l  7366 C)Il ...  || 7367 (')  7368 o _  II 7369 o  ' Il 7370 (')Il  || 7371 (0 l  7372 o  II 7373 0Il  I 7375 o l  7376 0 '  7380 o I  l 7400 o \  7401 o l  7402 C) l  7403 o l  7404 (') l  7405 o \  7406 C) \  \ 7407 C) I  7408 C) l  7409 o l  7410 C) \  \ 7411 C) l  7412 o I  7413 C) I  7415 C)  7416 C) l  7417 C) \  7420 \  7421 o  7460 C) \  7461 C) \  7462 C) l  ' \ 7463 C) l   7464 C) l .  7465 C) l  7466 C) l  7467 C)  No L 258 / 12 Official Journal of the European Communities 19 . 9 . 88 l Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ ; Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc I \ I \ I  100 kg   7468 o \   7470 o l   7471 o \   7472 0) \   7475 7476 C) o  7500 o l  7501 o l   7502 o l   I 7503 0   \ 7504 o l   7505 0) l   7506 o \   7507 C) \   7508 o *   7509 C) l   I 7510 C) l   7511 o \   7512 C) \    \ 7513 l   I 7515 C) \   \ 7516 o l   \ 7517 l ,   I 7520 . C) l   I 7521 (') l   \ 7560 (')   7561 7562 O C) I .   \ 7563 C) l   II 7564 C)Il   II 7565 C)   Il 7566 oIl   7567 0 l   II 7568 l   || 7570 C)Il  || 7571 n   II 7572 n   II 7575 C)   7576 o ;   \ 7600 (')   \ 7601 C)   I 7602 o   7603 7604 C) C)   \ 7605 C)  19 . 9 . 88 Official Journal of the European Communities No L 258/ 13 Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Portugal Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM F1 Pta £ Esc  100 kg  7606 7607 7608 7609 7610 7611 7612 7613 7615 7616 7617 7620 7621 7700 7701 7702 7703 7704 7705 7706 7707 7708 7710 7711 7712 7715 7716 7720 7721 7722 7723 7725 7726 7727 7728 7730 7731 7732 7735 7736 7740 7741 7742 7745 7746 No L 258 / 14 Official Journal of the European Communities 19 . 9 . 88 Negative PortugalUnited Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ Irl £ Esc  100 kg  CN-code Table Additionalcode \ Positive Notes Germany DM Nether ­ lands F1 Spain Pta 7747 C)  \ 7750 o  1 7751 o  \ 7760 C)  1 7761 o  7762 o  7765 o  7766 C)  7770 C)  7771 o  7780 n  7781 C)  \ 7785 o  \ 7786 C)  7800 l  7801  7810  \ 7811  \ 7812  7815 \  7816 l  II 7817 \  7820 l  II 7821 lil  || 7830 Il  7831 II  \\ 7840 \\  || 7841 ||  7860 ||I  7861 \  7900 o \  \ 7901 o \  7910 o I  7911 C)  7912 n l  7915 o  7916 0)  7917 o I  ' 7920 C)  7921 C) I  \ 7930 C) !  \ 7931 C)  7940 . o I  7941 C)  7960 o 19 . 9 . 88 Official Journal of the European Communities No L 258 / 15 Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal \ DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  7961 o I l  100 kg  Amounts to be deducted 51xx  52xx \  53xx  54xx  55xx  56xx  li 570x l  571x  572.x \  573x I  - 574x  575x I  576x l  577x  578x  59xx Amounts to be deducted 61xx 62xx 63xx 64xx 65xx 66xx 670x 671x 672x 673x 674x 675x 676x 677x 678x 69xx No L 258 / 16 Official Journal of the European Communities 19 . 9 . 88 However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods , the amount of glucose to be included in the above calculation is that which is in excess of the fructose content of the goods . Sucrose/Invert Sugar/Isoglucose The content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the sum of the amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods . However, where the fructose content of the goods is less than the glu ­ cose content, the amount of glucose to be included in the above calcu ­ lation shall be an amount equal , by weight, to that of fructose . Note : In all cases , where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars , then the amount of glucose equal to that of galactose is deducted from the total glucose content before any other calculations are carried out. Milk proteins Milk proteins , excluding those contained in the whey, casein and/or caseinates, added to the product. (') If the goods contain butter reduced in price under the Regulation indicated in Table 7 of Chapter 4 of the additional codes , the amount indicated in additional code 7xxx shall be reduced, for for ­ mula A and formula C products, by the amount indicated in additional code 5xxx and, for formula B products , by that indi ­ cated in additional code 6xxx. The additional code to be declared will be 5xxx or 6xxx as appropriate (x representing any figure from 0 to 9). (*) See the additional codes related to the contents of the goods by weight of, respective milkfat, milk proteins, starch/glucose, and sucrose/ invert sugar/isoglucose . These codes are mentioned in the Annex I to the TARIC in the tables of Chapters 17 , 18 , 19 and 21 .The numbers of the tables are mentioned above in the column 'Table*. The tables are reprinted (hereafter) (in OJ No L 167 of 1 . 7 . 1988 , p. 47) without prejudice to any later modification of the TARIC. N.B. For the application of the additional code : Starch/Glucose The content of the goods (as presented) in starch, its degradation products i.e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis , 100 % purity ; factor for conversion of glucose to starch : 0,9). 19 . 9 . 88 Official Journal of the European Communities No L 258 / 17 PART 10 SECTOR OLIVE OIL Monetary compensatory amounts Positive Negative Germany Nether ­ lands United KingdomCN-code Notes Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta EscDM F1 £ 1509 10 10 1509 10 90 Table Additionalcode 15-1 7298 15-1 7299 15-1 7314 15-2 7709 15-2 7713 15-2 7714 15-3 7717 15-3 7718 15-3 7719 15-4 7724 15-4 7729 15-4 7733 15-5 7734 15-5 7737 15-5 7738 1509 90 00 ¢ 100 kg  527,76 527,76 527,76 588,89 588,89 588,89 580,54 580,54 580,54 203,24 203,24 203,24 247,97 247,97 247,97 1510 00 10 1510 00 90 No L 258 / 18 Official Journal of the European Communities 19 . 9 . 88 ANNEX II Monetary coefficients Products Member States Germany Netherlands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal  Beef and veal 1,021 1,055 1,010 1,343 1,020  Milk and milk products   1,091   1,055 1,035 1,343 1,035   Pigmeat   1,027   1,016  1,225 1,021   Sugar   1,107   1,055 1,035 1,187 1,036  1,010  Cereals   1,107   1,065 1,035 1,187 1,036   Eggs and poultry and albumins   1,056   1,020  1,266    Wine  \ Il\ II 1,026 1,010 1,152   Processed products (Regulation II\ II III I I (EEC) No 3033/80): Il Il Il II IIIl -T- to be applied to charges   1,091   1,055 1,035 1,343 1,035  1,010  to be applied to refunds : III IIIIIIIIIlI IlI  cereals   1,107   1,065 1,035 1,187 1,036   milk   1,091   1,055 1,035 1,343 1,035   sugar   1,107   1,055 1,035 1,187 1,036   Jams and marmalades Il\ IlIl IlIlIIIIIl (Regulation (EEC) No 426/86)   1,107     1,187     Olive oil sector   1,022     1,304   1,017 ANNEX III Application of Article 10 of Regulation (EEC) No 1677/85 100 Lit 1 £ 1 £ Irl Bfrs/Lfrs 2,79908 65,5736 55,2545 Dkr 0,517655 12,1270 10,2187 DM 0,135710 3,17925 2,67895 FF 0,455152 10,6628 8,98483 F1 0,152910 3,58220 3,01849 £ Irl 0,0506579 1,18676  £ 0,0426860  0,842633 Lit  2 342,69 1 974,02 Dr 10,9196 255,812 215,556 Esc 11,1222 260,558 219,555 Pta 9,01432 211,177 177,945